                                                 81,7('67$7(6',675,&7&2857
                                                                              IRUWKH
                                                                  (DVWHUQ'LVWULFWRI9LUJLQLD
                                                                BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                         8QLWHG6WDWHV RI $PHULFD                                  
                                    Y
                                                                                          &DVH 1R PM
                       $%'8/:$+$% +80$<81




                                   Defendant(s)


                                                                &5,0,1$/&203/$,17
                ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI 2FWREHU   WKURXJK WKH SUHVHQW LQWKH FLW\FRXQW\RI                                   3ULQFH :LOOLDP
                      (DVWHUQ
LQWKH  'LVWULFWRI          9LUJLQLD           WKHGHIHQGDQW V YLRODWHG

                   Code Section                                                              Offense Description
 86& 6HFWLRQ  D                                                     )DOVH 6WDWHPHQWV IDOVLI\LQJ FRQFHDOLQJ RU FRYHULQJ XS D
                                                                              PDWHULDO IDFW E\ PHDQV RI WULFN VFKHPH RU GHYLFH




                7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
               6HH DWWDFKHG DIILGDYLW



                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                       Digitally signed by Adam Greenspan
                 ޭ &RQWLQXHGRQWKHDWWDFKHG VKHHW
                                                                                       Adam Greenspan                  Date: 2020.12.14 10:02:36 -05'00'

                             5HYLHZHGE\$86$6$86$                                               Complainant’s signature
                 'DQ\D ( $WL\HK
                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                 $GDP 0 *UHHQVSDQ )%, 6SHFLDO $JHQW
                                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                           Printed name and title                                                   Printed name and title
    $WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
     WHOHSKRQLF FRQIHUHQFH                                                (specify reliable electronic means)
                                                                                                                           Digitally signed by John F.
                                                                                                                           Anderson
                                                                                               John F. Anderson            Date: 2020.12.14 11:23:24
    'DWH                                                                                                                -05'00'
                                                                                                                   Judge’s signature

    &LW\DQG VWDWH           $OH[DQGULD 9$                                              +RQ -RKQ ) $QGHUVRQ 86 0DJLVWUDWH -XGJH
                                                                                                                 Printed name and title
